April 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       DAVID FITZGERALD, Appellant

NO. 14-13-00885-CV                          V.

                     JACKSON HINDS GARDEN, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 7, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David Fitzgerald.
      We further order this decision certified below for observance.